Title: Joseph C. Cabell to James Madison, 3 December 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Warminster
                                
                                3d. Dec. 1828.
                            
                        
                        
                        I received by the last mail your favor of 26 ult: and have this moment finished all the corrections desired
                            by you in regard to your letters of the 18th Sepr. & 30 Oct. These letters now stand exactly as you desired in
                            your three last favors of 10th, 22d. & 26th Nov. and the erasures, & additions, are so introduced, that
                            they will produce no difficulty with the printer. Should any others occur to you, you have only to suggest them, and they
                            shall be made promptly and with the greatest care. I shall be unavoidably detained at home till the 10th or 12th of the
                            month. I have a most obstinate cold & cough of near a month’s duration that confine me to my house, and sometimes
                            alarm me. Genl. Cocke has had a similar attack. Mr. Davis of Charlottesville has written me that he would be glad to fill
                            the place of Mr. Trist, who, he says, has resigned the office of Secretary to our Board. I think he would make a good
                            appointment: but I have declined to commit myself. I presume the Board would dislike to make any other informal
                            appointments, but in a case touching your personal convenience, so much as this does, all the members would no doubt
                            desire to know your wishes & to fulfill them. If you know that Mr. Trist has resigned and should desire an
                            immediate successor, I would only await the communication of your views to take active measures to get the requisite
                            concurrence. The important paper communicated by Col. Monroe, should be copied & sent around, as soon as
                            convenient. I am, dear Sir, most resy. & truly yours
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    